DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 4 November 2021 have been fully considered but they are not persuasive.
Applicant argues that the skilled artisan would not look to the oil based system of Major to teach the grease based system of the instant invention. Applicant specifically states that since grease is not meant to be recirculated, the instant invention does not have the recirculation loop that is in Major. However, the claims recite the open transitional phrase “comprising”.  Thus, the transitional term "comprising", which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See MPEP 2111.03. Further, while grease and oil are two separate forms of lubrication, grease and oil are both very common in the art in to lubricate bearings, each with their own advantages and disadvantages.  As utilizing one of grease and oil is not novel and it does not seem the invention is claiming that merely using grease is novel, it would be within routine skill in the art for the skilled artisan to examine the lubrication requirements and make the analysis to decide which lubricant to use. Further, grease is an oil mixed with a thickener.  There are various grades of grease pertaining to the thickness of the grease.  For example, a NLGI grade 000 grease is liquid-like and exhibits properties similar to oil.  Thus, while grease and oil are different lubricants, use 
Note, claim 16 attempts to differ between grease and oil based systems by reciting that the receiving chamber is isolated from the reservoir.  However, as stated above, the structure claimed in claim 1 can apply to both grease and oil based systems. Thus, given the breadth of the current claims, the skilled artisan would find it obvious to that the system claimed can use grease or oil.  This is further exemplified in the abstract of Lajiness, which is now used to reject claim 16: “The positive displacement devices can be used for both grease and oil mist lubrication systems”. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the receiving chamber of claim 16 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 16 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The specification lacks support for “wherein the receiving chamber is isolated from the at least one grease reservoir to prevent the grease from being recirculated back to the at least one grease reservoir”.  The specification only mentions a receiving chamber on page 9, lines 7-16 and never recites anything about the chamber being isolated from the reservoir.  Further, the drawings do not depict a receiving chamber.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Major et al. (“Major”; US 5,150,975), in view of Koppel (DE 20 2008 002 849 U1). 
Regarding claim 1: Major discloses a rotating shaft (8) transmitting rotational movement, a bearing assembly being grease lubricated (via 14), the bearing assembly comprising: 
a ball bearing (16) supporting the rotating shaft, the ball bearing having a rotating portion (19) on the rotating shaft, and a fixed portion (20), the rotating portion and the fixed portion being separated by bearing balls (18), and 
a suction provider (P), 
wherein the fixed portion of the ball bearing comprises at least one grease reservoir (12) adjacent to the bearing balls for supplying the ball bearing with grease during rotational operation, the at least one grease reservoir being positioned on a first 
the at least one grease reservoir further having a shape (37) so that a point of the at least one grease reservoir being closest to the rotating shaft and a grease inlet of the ball bearing are adjoining, and 
wherein the suction provider is positioned on a second side of the ball bearing (left side of the bearing in Fig. 4), said second side being opposite the said first side of the ball bearing (as shown in Fig. 4), and 
wherein the suction provider, during rotation of the rotating shaft, creates a pressure which is lower than atmospheric pressure, so as to create a suction of grease through the ball bearing from the at least one grease reservoir, which aids in distributing the grease in the ball bearing (column 2, lines 16-18).
Major does not explicitly disclose a wind turbine generator comprising an electric generator with an electric generator bearing assembly.
However, Koppel discloses a wind turbine generator comprising an electric generator with an electric generator bearing assembly (52).
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the bearing assembly of Major to be a wind turbine generator bearing assembly, as disclosed by Koppel, in order to allow for additional applications. 
Regarding claim 2: Major discloses the shape of the at least one grease reservoir is designed to have a width, which is narrowing towards the grease inlet, so as 
Regarding claim 3: Major discloses at least part of, the grease reservoir has a curved shape towards the grease inlet, the curved shape being substantially aligned with a curvature of an inner race in the ball bearing (as the reservoir follows the curve of the inner race and its inner diameter).
Regarding claim 4: Major discloses the suction provider is configured to aid in distributing the grease in the ball bearing, so as to ensure that a temperature difference between an inner race of the ball bearing and an outer race of the ball bearing is less (as this is the purpose of lubrication), but does not explicitly disclose less than approximately 20 C.
However, it has been held that where the general conditions of a claim are discovered in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233, 235 (CCPA 1955).
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the temperature loss to be within the range in order to ensure the shaft does not overheat.  
Regarding claim 5: Major discloses wherein the suction provider, upon rotation of the rotating shaft, creates a pressure (column 2, lines 16-18), but does not explicitly disclose the pressure approximately 0.03 - 0.3 bar, lower than atmospheric pressure.
However, it has been held that where the general conditions of a claim are discovered in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233, 235 (CCPA 1955).

Regarding claim 6: Major discloses the suction provider by the lower pressure aids in distributing grease evenly in an inner race of the ball bearing, so as to prevent grease from building up at one or more points in the inner race (as the suction provider keeps the grease moving).
Regarding claim 7: Major discloses wherein the suction provider is a rotating disc, the rotating disc (21, Fig. 1-3) forming a grease escape valve by having a narrow gap with an opposing part of the fixed portion of the ball bearing (between 22 and the bearing 16), and wherein the rotating disc, upon rotation of the rotating shaft, provides the pressure which is lower than atmospheric pressure (as this is its purpose).
Regarding claim 8: Major discloses the narrow gap has an angle of inclination into the ball bearing (at end 23, Fig. 2), relative to a longitudinal direction of the rotating shaft, being between orthogonal and parallel (as shown in Fig. 2).
Regarding claim 9: Major discloses the angle of inclination of the narrow gap with respect to a direction orthogonal to the longitudinal direction of the rotating shaft (as shown in Fig. 2), but does not explicitly disclose the angle is approximately 5-30 degrees.
However, it has been held that where the general conditions of a claim are discovered in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233, 235 (CCPA 1955).

Regarding claim 10: Major discloses the rotating disc has a plurality of guides (23), on a front side arranged to face the ball bearing, said guides extending in a radial direction of the rotating disc, so as to aid in distributing grease in the ball bearing upon rotation of the rotating shaft (as shown in Fig. 2, 23 flares, or protrudes towards the ball bearing 16).
Regarding claim 11: Major discloses the narrow gap, defined by the rotating disc and the opposing part of said fixed portion, has a length which is substantially equal to, or larger than, half the diameter of the balls in the bearing (as shown in Fig. 2, “approximately”).
Regarding claim 12: Major discloses the suction provider is a pump, said pump being arranged to create a suction of grease during rotation of the rotating shaft (as P is referred to as “Pumper”).
Regarding claim 14: Major discloses a rotating shaft transmitting rotational movement, a bearing assembly being grease lubricated, the bearing assembly comprising: 
a ball bearing (16) supporting the rotating shaft, the ball bearing having a rotating portion (19) on the rotating shaft, and a fixed portion (20), the rotating portion and the fixed portion being separated by bearing balls (18), and 
a suction provider (P), 

the at least one grease reservoir further having a shape (37) so that a point of the at least one grease reservoir being closest to the rotating shaft and a grease inlet of the ball bearing are adjoining, and 
wherein the suction provider is positioned on a second side of the ball bearing (left side of the bearing in Fig. 4), said second side being opposite the said first side of the ball bearing (as shown in Fig. 4), and 
wherein the suction provider, during rotation of the rotating shaft, creates a pressure which is lower than atmospheric pressure, so as to create a suction of grease through the ball bearing from the at least one grease reservoir, which aids in distributing the grease in the ball bearing (column 2, lines 16-18).
Major does not explicitly disclose an electric machine bearing assembly.
However, Koppel discloses an electric machine bearing assembly (52).
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the bearing assembly of Major to be an electric machine bearing assembly, as disclosed by Koppel, in order to allow for additional applications. 
Regarding claim 15: Major discloses a method of providing grease lubrication of a bearing assembly, the bearing assembly comprising: 

a suction provider (P), 
wherein the fixed portion of the ball bearing comprises at least one grease reservoir (12) adjacent to the bearing balls for supplying the ball bearing with grease during rotational operation, the at least one grease reservoir being positioned on a first side of the ball bearing (right side of Fig. 4), the at least one grease reservoir being rechargeable from a lubrication system (via P); 
the at least one grease reservoir further having a shape (37) so that a point of the at least one grease reservoir being closest to the rotating shaft and a grease inlet of the ball bearing are adjoining, and 
wherein the suction provider is positioned on a second side of the ball bearing (left side of the bearing in Fig. 4), said second side being opposite the said first side of the ball bearing (as shown in Fig. 4);
 and wherein the method comprises:
rotating the rotating shaft, and creating a pressure which is lower than atmospheric pressure using the suction provider, so as to create a suction of grease through the ball bearing from the at least one grease reservoir, to thereby aid in distributing the grease in the ball bearing (column 2, lines 16-18).
Major does not explicitly disclose an electric machine bearing assembly.
However, Koppel discloses an electric machine bearing assembly (52).

Regarding claim 17: Major discloses the narrow gap of the grease escape valve encircles the rotating shaft (between 16 and 22, see drawing below).

    PNG
    media_image1.png
    812
    505
    media_image1.png
    Greyscale


Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Major and Koppel as applied to claim 1 above, and further in view of Lajiness (US 2007/0068736).
Regarding claim 16: Major discloses a reservoir but does not explicitly disclose a receiving chamber on the second side of the ball bearing for receiving grease that has 
However, Lajiness discloses a receiving chamber (612, Fig. 3) on the second side (left side) of the ball bearing (604) for receiving grease (abstract – the system works for both grease and oil) that has traversed through the ball bearing, wherein the receiving chamber is isolated from the at least one grease reservoir (608) to prevent the grease from being recirculated back to the at least one grease reservoir (paragraph 0044, as shown in Fig. 3).
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the bearing and reservoir of Major to include the receiving chamber of Lajiness in order to hold the spent lubricant. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN GUGGER whose telephone number is (571)272-5343. The examiner can normally be reached M-Th 9:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, T.C. Patel can be reached on 571 272 2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN GUGGER/           Primary Examiner, Art Unit 2832